Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pamela Melvin appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing her complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Melvin v. SSA, No. 5:09-cv-00235-FL (E.D.N.C. Oct. 20, 2010).* We deny Melvin’s motion to reconsider our denial of her motions to unseal and compel, as well as her motion for stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Contrary to Melvin's court permitted her Privacy district court’s dismissal Melvin's complaint. assertion on appeal, the district Act claims to proceed, despite the of Claims One through Three of Melvin’s complaint.